PER CURIAM.
1. In exclusion, as distinguished from deportation proceedings, the law is settled that there is no absolute right to a judicial determination of a claim to citizenship. United States v. Ju Toy, 198 U. S. 253, 25 S. Ct. 644, 49 L. Ed. 1040; United States ex rel. Scimeca v. Husband (C. C. A. 2, 1925) 6 F.(2d) 957.
2. The question' for determination was not whether Tsutako Murakami is a citizen of the United States, but whether the applicant for admission was in fact Tsutako Murakami. It is unnecessary to enumerate the diserepanties between the testimony of appellant and that of her alleged father before the Board of Special Inquiry; it suffices to say that in our judgment they were as to material matters hearing on the family. Appellant, age 17 years'at the time of her arrival, claims American citizenship by birth in this country. She came as a steerage passenger; her alleged father as a second-class passenger on the saíne vessel. Their testimony differed materially, among other things, as to the name and age of her alleged younger sister; there was some difference even after the alleged father had passed her a note, which she destroyed and which the' Board could well believe was intended to cause her to change her testimony.
The Board was justified on the record in believing that both she and the alleged father had testified falsely, and that she was not his daughter.
Judgment dismissing the writ of habeas corpus affirmed.